Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 












Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-20 have been considered but are moot because in view of new grounds of rejection.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2020/0348406 A1) in view of Jain et al. (US 2020/0005566 A1) (Hereinafter ‘Jain-2’) in further view of Mao et al. (US 2021/0067915 A1) .


Regarding claim 1, Jain discloses a system for localizing an ultra-wide band (UWB) apparatus which transmits a UWB signal, comprising: 
A CIR feature processor ([0048] describes CIR extraction carried out by signal processing disclosed first at [0028] and illustrated at fig. 4 by 412-414) that identifies and extracts features of at least one channel impulse response (CIR) (see detecting large changes in channel impulse response in [0009], see CIR Metadata and peak path of CIR metadata [0004] and see channel state extraction in 412 of fig. 4) each CIR corresponding to the UWB signal received by a respective anchor of a plurality of anchors (see figure 1, note nodes around vehicles which are as the antenna anchors disclosed here); and 
a special-purpose processor ([0070] The processes, methods, or algorithms disclosed herein can be deliverable to/implemented by a processing device, controller, or computer, which can include any existing programmable electronic control unit or dedicated electronic control unit. ) that applies a machine learning classification process (see machine-learning classification algorithm [0010]) to the extracted CIR features to localize the UWB apparatus in a vehicle (see [0048]-[0049],  CIRs RMSE pattern …“may determine a person is situated within the vehicle 102.”, wherein the system uses the results of machine-learning classification algorithm),
wherein the special purpose processor (see processor [0022]) is arranged to receive estimated distance data of the UWB apparatus (distance estimation [0041]) and train the machine learning classification process based on the estimated distance data (see [0007]training data obtained during a machine learning training process) and extracted CIR features (see channel state extraction [0069]) ,
Jain does not specifically disclose however Jain-2 discloses which indicates a particular location of the UWB apparatus within the vehicle from the locations inside the vehicle (see [0035], with regards to “within the vehicle” and identify at location P and not at P’).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the same localization technique to locate devices in a vehicle, train, plane or other enclosure. 
Jain and Jain-2 do not explicitly detail however Mao details “extracted CIR features of the CIRs to form a model” and “based on CIRs input to the model”. (see CIR data input into model in [0077], inter alia)
 It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of both Jain references with that further enumerated and detailed by Mao. Utilizing a CIR data model to localize or find positions is notoriously well-known as disclosed by Mao and would be incorporated and understood by readers of the Jain references as conforming to the standards and technologies known in the field of invention.
Regarding claim 2, Jain in view of Jain-2  discloses a system of claim 1, wherein the UWB apparatus is a key fob (see key fob in [0023]).
Regarding claim 3, Jain in view of Jain-2  discloses a system of claim 1, wherein the UWB transceiver includes a CIR feature processor that extracts the features of the at least one CIR for analysis (see [0003], “The operating state may then be determined based on one or more features extracted from the one or more channel state data.” And would therefore anticipate a processor for this purpose) and subsequent processing by the machine learning classification process (see machine-learning classification algorithm [0010]).
Regarding claim 4, Jain in view of Jain-2  discloses a system of claim 3, wherein the machine learning computer distinguishes reflections in the at least one CIR required for identifying a first path (see first path [0039]) in a dense multipath environment of the vehicle (wherein this is a multipath environment in vehicle as provided by [0066] and fig. 2).
Regarding claim 5, Jain in view of Jain-2  discloses a system of claim 3, wherein the CIR feature processor further normalizes, filters, and or labels the at least one CIR (fig. 9 and [0063], show that CIR data is filtered).
Regarding claim 6, Jain in view of Jain-2  discloses a system of claim 1, wherein the UWB transceiver comprises: an antenna a ranging processor that generates the at least one CIR from a UWB signal received by the antenna from the UWB apparatus (see ranging as described in [0032]); and a signal detector (see signal detection of target devices  [0056]) that detects and quantifies the UWB signal received by the UWB transceiver (the target device is the key fob and UWB signals of it [0024]).
Regarding claim 7, Jain in view of Jain-2  discloses a system of claim 1, wherein the UWB transceiver includes an enclosure and the special-purpose processor is enclosed in the enclosure (this would be universally anticipated of a keyfob as disclosed in [0023] that it would be enclosed).
Regarding claim 8, Jain in view of Jain-2  discloses a system of claim 7, wherein the special-purpose processor applies a single classifier of the machine learning classification process to the extracted CIR features (see machine learning classification, linear classifiers etc. [0043]).
Regarding claim 10 & 17, Jain discloses a ultra-wideband (UWB) wireless communication system and apparatus, comprising:
Outputting, form the UWB apparatus to a UWB transceiver a UWB signal (see UWB transceiver [0028] and see apparatus 106 fig. 1 with transceiver nodes disposed about)
 a key fob (key fob - remote for keyless entry in [0023]) that outputs a UWB signal (see incorporated UWB wideband system for keyless entry in [0024]); 
at least one anchor device (see nodes 110-136 that communicate with target device, i.e. keyless entry remote, see [0028]) that participates in a ranging sequence with the key fob (see [0032], “[0032] FIG. 3 illustrates an exemplary UWB packet (message) that may be transmitted by nodes 110-136. The preamble of UWB packet may include a synchronization header that may be of a 64, 1024 or 4096 symbol-length known preamble sequence followed by an 8 or 64 symbol-length start of frame delimiter (SFD). A 19-bit physical header (PHR) may follow the SFD and include information for successful packet decoding such as the length and the data rate of the following data payload. The UWB symbol (T.sub.s) may be comprised of multiple narrow pulses, and the pulses generated by the preamble may be used to compute the CIR when received by nodes 110-136. The exemplary UWB symbol shown includes a chipping sequence {1, 0, 2, 3} and the four exemplary pulses illustrate a polarity of +1, −1, −1, and +1. Each transmitted UWB symbol may be represented by Equation 1:”), 
which includes generating a plurality of channel impulse response (CIR) from the UWB signal and extracts features of the at least one CIR (see detecting large changes in channel impulse response in [0009], see CIR Metadata and peak path of CIR metadata [0004] and see channel state extraction in 412 of fig. 4 and its plural “one or more CIRs” in [0005]); 
each CIR corresponding to the UWB signal (see [0004] “channel impulse response (CIR) metadata associated with an ultra-wide band (UWB) signal.”) received by a respective anchor of a plurality of anchors (see figure 1, note nodes around vehicles which are as the antenna anchors disclosed here)
a CIR feature processor arranged to extract features of the CIRs (see [0048] describes extraction of features of the CIRs by processor disclosed in 412-414 of fig. 4, and [0028])
and a special purpose processor ([0070] The processes, methods, or algorithms disclosed herein can be deliverable to/implemented by a processing device, controller, or computer, which can include any existing programmable electronic control unit or dedicated electronic control unit. ) that applies a machine learning classification process (see machine-learning classification algorithm [0010]) to the extracted CIR features to localize the key fob in a vehicle (see key fob proximity and localization [0023]),
wherein the special purpose processor (see processor [0022]) is arranged to receive estimated distance data of the UWB apparatus (distance estimation [0041]) and train the machine learning classification process based on the estimated distance data (see [0007]training data obtained during a machine learning training process) and extracted CIR features (see channel state extraction [0069]) to distinguish locations of the UWB apparatus inside the vehicle (see [0008], “a node located within a vehicle may transmit an ultra-wide band (UWB) signal to a target device within communication range. A response message including CIR data calculated from the UWB signal may then be transmitted from the target device to the node. The response message may be processed by the node to determine a correlation between the CIR calculated form received UWB signal and the CIR data included within the response message.” which is used for used for key fob proximity and localization as described in [0023], wherein the Keyfob is the UWB device);
Jain does not specifically disclose however Jain-2 discloses the; and wherein the localization indicates a particular location of the UWB apparatus within the vehicle from the locations inside the vehicle (see [0035], with regards to “within the vehicle” and identify at location P and not at P’).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the same localization technique to locate devices in a vehicle, train, plane or other enclosure. 

Regarding claim 11, Jain in view of Jain-2 discloses a UWB wireless communication system of claim 10, wherein the at least one anchor includes a plurality of anchor devices, each storing and processing a classifier of the machine learning classification process to the CIR features (see [0029], “he transceiver included within nodes 110-136 may comprise multiple ultra-wideband transceivers and/or multiple ultra-wideband antennas arranged in an array.”, therefore, each node includes multiple UWB nodes as arrays).
Regarding claim 12, Jain in view of Jain-2  discloses a UWB wireless communication system of claim 11, wherein the machine learning classification process selects the CIR features to train the classifier (see [0007], “ It is further contemplated that the range compensation value may be adjusted based on a correlation of the channel state data with training data obtained during a machine-learning training process.”).
Regarding claim 13, Jain in view of Jain-2  discloses a UWB wireless communication system of claim 12, wherein the machine learning classification process executes the training algorithm returns as an output a model for the classifier, which is used to classify data of the CIR features (see [0052], “tep 720 may further be used by system 100 to determine the range compensation factor using a machine-learning classification algorithm like the Random Forest classification algorithm.”).
Regarding claim 14, Jain in view of Jain-2  discloses a UWB wireless communication system of claim 10, wherein the machine learning computer distinguishes reflections in the at least one CIR required for identifying a first path in a dense multipath environment of the vehicle (see [0006] The system and method may further differentiate between a first user and a second user based on reflection patterns detected within the one or more channel state data.).
Regarding claim 15, Jain in view of Jain-2  discloses a UWB wireless communication system of claim 10, wherein the at least one anchor device comprises: an antenna a ranging processor that generates the at least one CIR from a UWB signal received by the antenna; a signal detector that detects and quantifies the UWB signal received by the UWB transceiver; and a CIR feature processor that extracts the features of the at least one CIR.
Regarding claim 16, Jain in view of Jain-2  discloses a UWB wireless communication system of claim 10, wherein the at least one anchor device includes an enclosure and the special-purpose processor is enclosed in the enclosure (inherent and anticipated of nodes as disclosed in fig. 1, 110-136, where some are enclosed in fig. 1, illustration).
Regarding claim 18, Jain in view of Jain-2  discloses a method of claim 17, further comprising: processing the CIR to distinguish reflections in the CIR of the UWB signal ((see [0006] The system and method may further differentiate between a first user and a second user based on reflection patterns detected within the one or more channel state data.)); and identifying a first path (see first path [0004]) in a dense multipath environment of the UWB apparatus (see multipath environment that’s dense in fig. 2).
Regarding claim 19, Jain in view of Jain-2  discloses a method of claim 18, wherein processing the CIR further comprises generating data for the machine learning classification process, and wherein the machine learning classification process executes a training algorithm to return a model for a classifier of the machine learning classification process for classifying the CIR features (see [0058], “system 10 may process the channel state information for all additional links together to develop a machine-learning model with respect to a plurality of operating states.”).

Conclusion
Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643